DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s proposed after-final amendment of 1-25-2021 has been entered.
Allowable Subject Matter
Claims 1-16 and 22-24 allowed.
As to independent claims 1, and 15 U.S. Patent Application Publication No. 2016/0318780 to Bain et al. (“Bain”) is considered to be the nearest prior art but Bain does not teach nor fairly suggest wherein the neutralizing the first portion of the treatment/disinfectant solution increase the LC50 of the secondary solution to be greater than 500 mg/L.
As to claim 24, Bain is considered to be the nearest prior art but Bain does not teach nor fairly suggest wherein the neutralizer comprises sodium bisulfite.
Election/Restrictions
Claims 1-16 and 22-24 are allowable. The restriction requirement amongst the species of neutralizer and the species of disinfectant, as set forth in the Office action mailed on 4-10-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of amongst the species is withdrawn.  Claim 11, directed to non-elected species of treatment solution/disinfectant and 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUCAS A STELLING/Primary Examiner, Art Unit 1773